Citation Nr: 9931257	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, traumatic arthritis, right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
retinacular release, chondromalacia, left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for arthritis due 
to trauma, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to May 1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran an increased rating for 
his service-connected bilateral knee disabilities.

In October 1997, the Board remanded the case for additional 
development.  Subsequently, a January 1999 rating decision 
granted a separate 10 percent evaluation for arthritis of the 
left knee due to trauma.  A rating action of May 1999 
continued the 10 percent evaluation for the service connected 
right knee disability and the two separate 10 percent 
evaluations for the service connected left knee disability.


REMAND

The previous remand drew the RO's attention to a precedent 
opinion of the VA's General Counsel holding that a veteran 
can be rated separately under both DC 5257 and DC 5010, 
although "a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under DC 
5257, the veteran must also have limitation of motion under 
DC 5260 or 5261 in order to obtain a separate rating for 
arthritis."  VAOGCPREC 23-97  (July 1, 1997).

The Board notes that the RO has apparently chosen to assign 
two separate 10 percent ratings for the service connected 
left knee, and only one evaluation for the service connected 
right knee.  As there is no rationale for this decision noted 
in the rating actions, it is not clear why the right knee, 
which appears from the medical evidence of record to be the 
more disabling, has been assigned half the disability rating 
of the left knee.  

Unfortunately, the VA examination conducted in April 1999 
does not provide a clear picture of the veteran's bilateral 
knee problems.  The ranges of motion noted in the examiner's 
report, particularly the degrees of active leg extension, 
appear to describe a far more serious level of disability, 
especially in the right knee, than the other examination 
findings, and the veteran's employment as a truck driver, 
would indicate.  In light of these apparent discrepancies, 
and the confusing notation of ranges of motion in negative 
numbers, the Board is of the opinion that another VA 
orthopedic examination of the veteran's knees is necessary.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

	1.  The RO should schedule the veteran 
for VA examination in order to assess the 
current nature and severity of the 
veteran's bilateral knee disorder(s).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including x-rays, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All ranges of motion of the 
knees should be evaluated and documented.  
Numerical values should be assigned to 
flexion, extension, and all other range 
of motion tests, with reference to 
38 C.F.R. § 4.71, Plate II.  (The RO 
should provide a copy of Plate II to the 
examiner, if necessary.)  Whether or not, 
and to what degree, any limitation is due 
to pain should be determined.  The 
examiner should also assess and discuss 
the existence and severity of any 
functional loss due to pain on motion, 
weakness, instability, and limitations on 
range of motion.  The reasoning that 
forms the basis of the above opinions 
should be set forth.  All findings are to 
be recorded in a concise, legible manner 
and made part of the claims folder.

	2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

	3.  The RO should readjudicate the claims 
for an increased disability rating for 
the veteran's right and left knee 
disorders, based on all the evidence in 
the claims folder and in light of the 
VA's General Counsel's opinion, VAOGCPREC 
23-97 (July 1, 1997).  If the decision 
remains unfavorable, the veteran and 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.  The supplemental 
statement of the case should include the 
rationale for the determination of 
whether each of the knees is to be 
evaluated separately under both DC 5257 
and DC 5010, and whether the veteran's 
claim should be submitted to the Chief 
Benefits Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321 
(1999).  Thereafter, in accordance with 
the current appellate procedures, the 
case should be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












